UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2423


LI JUAN DONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 24, 2012                   Decided:   June 19, 2012


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zhiyuan Qian, LAW OFFICES OF GERALD KARIKARI, P.C., New York,
New York, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Keith I. McManus, Senior Litigation Counsel,
Joseph A. O’Connell, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Li Juan Dong, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s order denying her motions to reopen and to

reconsider.      We deny the petition for review.

            A motion to reconsider must specify the errors of law

or fact in the immigration judge’s prior decision.                   See 8 U.S.C.

§ 1229a(c)(6)(c) (2006); 8 C.F.R. § 1003.23(b)(2) (2012).                          The

purpose of a motion to reopen is to present new facts supported

by affidavits and other evidentiary materials.                      An alien may

file one motion to reopen within ninety days of the entry of a

final order of removal.             8 U.S.C. § 1229a(c)(7)(A), (C) (2006);

8 C.F.R. § 1003.23(b)(1), (3).                The alien must show that the

evidence sought to be offered in a motion to reopen is material

and was not available and could not have been discovered or

presented at the former hearing.              8 C.F.R. § 1003.23(b)(3).

            This court reviews the denial of either motion for

abuse of discretion.          Narine v. Holder, 559 F.3d 246, 249 (4th

Cir.    2009);    Mosere    v.   Mukasey,     552   F.3d   397,    400     (4th   Cir.

2009).     The “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored

because every delay works to the advantage of the deportable

alien    who     wishes    merely    to   remain    in     the    United    States.”

                                          2
Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal

quotation marks omitted).                The court will reverse the decision

only    if   it    is     arbitrary,      irrational,            or     contrary      to     law.

Narine, 559 F.3d at 249.             “[A]dministrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled

to conclude to the contrary.”                 8 U.S.C. § 1252(b)(4)(B) (2006).

             We have reviewed the record and conclude there was no

abuse of discretion.               Dong failed to show that the proposed

evidence was not available and could not have been presented at

the    merits     hearing.         She    further         failed       to    show     that    the

immigration       judge    erred    as    a    matter       of    law       by   declining     to

consider     the    evidence        submitted            with     her       written       closing

argument or that she was denied due process.

             Accordingly,      we    deny          the   petition       for      review.       We

dispense     with       oral   argument         because          the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             PETITION DENIED




                                               3